Citation Nr: 0635976	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-32 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tonsillar, throat 
and oropharyngeal cancer, claimed as soft tissue carcinoma.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In September 2006, the veteran testified before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file

The issue of entitlement to service connection for tonsillar, 
throat, and oropharyngeal cancer, claimed as soft tissue 
carcinoma is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Peripheral neuropathy of the lower extremities did not have 
its onset in service; peripheral neuropathy of the lower 
extremities was not manifested to a degree of 10 percent or 
more within one year of exposure to herbicides during 
service, and current peripheral neuropathy of the lower 
extremities is otherwise unrelated to service, to include 
exposure to herbicides.  




CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by service, and peripheral 
neuropathy of the lower extremities may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 
1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120. 

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in June 2003.  This notice was 
provided to the veteran prior to the initial adjudication of 
the claims by the RO in August 2003.  The veteran was told of 
the requirements to establish a successful claim, advised of 
his and VA's respective duties, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The content and timing of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Additional VCAA letters were issued in 
March 2005 and August 2006. 

While the August 2006 letter provided notice with regard to 
assignment of effective dates and disability ratings in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the letter did precede the initial adjudication.  
However, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The claims on appeal 
are being denied, thereby rendering moot any concerns as to 
the assignment of a rating or an effective date.  

Service medical records are associated with the claims file.  
All medical treatment records identified by the veteran 
regarding his peripheral neuropathy have been obtained.  An 
appropriate VA examination was afforded the veteran in April 
2004.  The Board therefore finds that VA has satisfied its 
duty to notify (each of the four content requirements) and 
the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercedo-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi,  3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran contends that he suffers from peripheral 
neuropathy of the lower extremities as a result of exposure 
to herbicides during service in the Republic of Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600 (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2, 4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Exposure to an herbicide agent is presumed because service 
medical records from May 1969 establish that the veteran 
served in the Republic of Vietnam.  Post service records show 
the veteran to suffer from peripheral neuropathy of the lower 
extremities.  However, as explained below, the record is 
absent for any evidence that the veteran's peripheral 
neuropathy had its onset during service or was manifest to a 
degree of 10 percent or more within one year of his last 
exposure to an herbicide agent during service.

Service medical records are absent for any mention of 
peripheral neuropathy of the lower extremities.  A May 1969 
Medical Board Report states that physical examination of the 
veteran was generally normal except for his right arm, which 
had been injured during service in Vietnam.

Post service, the first evidence of peripheral neuropathy of 
the lower extremities is found in clinic notes of Hara 
Podiatry Group from January 2003.  An April 2004 VA 
examination also provided a diagnosis of peripheral 
neuropathy of the lower extremities.  Neither these records, 
nor any other evidence of record, indicate that the veteran's 
peripheral neuropathy is related to service.  See VA and non-
VA treatment reports dated from 1970 through 2004.  Because 
peripheral neuropathy of the lower extremities did not 
manifest within one year of the veteran's last exposure to 
herbicides in service, the presumptive provisions of 
38 C.F.R. §3.307(a)(6) and § 3.307(e) do not apply to this 
claim.  

The Board is cognizant of the veteran's service, to include 
his receipt of a Purple Heart Medal.  The Board also 
acknowledges the veteran's testimony presented at the 
September 2006 hearing.  Nonetheless, competent medical 
evidence is needed to establish his service connection claim.  
Because the veteran, as a lay person is not competent to 
etiologically relate his current disabilities to service or 
any event of service, his statements, without that supporting 
medical evidence, are of little probative value.  Evidence 
that requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

As the presumptive provisions are inapplicable to this claim 
and no evidence of record indicates that the veteran's 
peripheral neuropathy is related to service on a direct 
actual causation basis, his claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as due to exposure to 
herbicides, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

VA must provide a medical examination and seek a medical 
opinion when such is necessary to decide a claim, provided 
that certain requirements have been met.  38 5103A(d)(2) 
(2006).  These requirements include competent evidence of a 
current disability, evidence establishing that an event 
injury or disease occurred in service or establishing certain 
disease manifested during an applicable presumptive period, 
and an indication that the claimed disability may be 
associated with the veteran's service.  Id.  In this case the 
claims file contains evidence of post service cancer.  The 
veteran is presumed to have been exposed to a herbicide 
during service in Vietnam.  In a May 2003 letter, M.J.V., 
M.D., states "According to my understanding, he is a Vietnam 
Vet exposed to Agent Orange and as such this cancer."  The 
Board is not competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Therefore, a medical examination 
and opinion is necessary in order to make a decision on this 
claim.  

Additionally, in April 2004 the veteran submitted a VA Form 
21-4142 Authorization and Consent to Release Information, in 
which he identified several providers of treatment for his 
claimed soft tissue sarcoma.  The providers identified, in 
order of identification on the form, Dr. V., Dr. M., Dr. S., 
and Dr. G.  While numerous clinical records from Dr. V and 
Dr. M. are of record, only single page letters from Dr. G. 
and Dr. S. are of record.  There is no indication that VA 
requested records from these treatment providers.  On remand, 
the RO should request treatment records from Dr. S. and Dr. 
G.  Either the records, if any, or a negative reply should 
then be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request treatment records from Dr. G. 
and Dr. S., as identified on the veteran's 
VA Form 21-4142 received in April 2004, 
and associate any received records with 
the claims folder.  If records are 
unavailable, a negative reply should be 
obtained and associated with the claims 
file and the veteran should be so 
informed.  

2.  Thereafter, schedule the veteran for a 
VA examination of his neck and upper 
respiratory system.  The examiner should 
be provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate that 
the claims folder has been reviewed in 
conjunction with the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Following examination of the veteran and 
review of the claims file, the examiner is 
asked to state whether the veteran has 
suffered from soft tissue sarcoma or from 
cancer of the upper respiratory system 
(cancer of the lung, bronchus, larynx, or 
trachea).  

The examiner is asked to comment on the 
opinion contained in the third paragraph 
of the May 2003 letter from Dr. M.J.V.  In 
particular, the examiner is asked to 
render an opinion as to whether there is a 
50 percent or greater probability (as 
likely as not) that the any cancer 
suffered by the veteran is related to his 
service, to include as caused by exposure 
to herbicides.  For these purposes it is 
presumed that the veteran was exposed to 
the herbicide Agent Orange during service.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

3.  After insuring that the above orders 
have been fully complied with, 
readjudicate the veteran's claim, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


